Exhibit 10.1

STOCKHOLDER AGREEMENT

STOCKHOLDER AGREEMENT, dated as of December 5, 2013 (this “Agreement”), by and
among Sterigenics U.S., LLC, a Delaware limited liability company (“Parent”),
Sterigenics Florida Acquisition Corp., a Florida corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), Fort Ashford Holdings, LLC (“Fort Ashford”)
and Richard G. Hunter, Ph.D (“Dr. Hunter”). For purposes of this Agreement, Fort
Ashford and Dr. Hunter are each a “Holder” and, collectively, the “Holders.”

WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub,
and Food Technology Service, Inc., a Florida corporation (the “Company”) are
entering into an Agreement and Plan of Merger, dated as of the date of this
Agreement (as the same may be amended or supplemented pursuant to its terms, the
“Merger Agreement”);

WHEREAS, each Holder is the record and beneficial owner of the number of shares
of Company Common Stock set forth opposite such Holder’s name on Schedule A
hereto;

WHEREAS, capitalized terms used, but not defined, herein shall have the meanings
ascribed thereto in the Merger Agreement; and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that each Holder enter into this Agreement, and each Holder
has agreed to the obligations set forth herein.

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the foregoing and
the representations, warranties, covenants, agreements, obligations and
undertakings contained herein, the parties hereto agree as follows:

1.1 Authorization; Binding Agreement. Each Holder, severally and not jointly,
represents and warrants to Parent and Merger Sub as follows:

(a) Such Holder, if not a natural person, is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated or constituted and the performance of such Holder’s obligations
hereunder are within such Holder’s corporate or organizational powers and have
been duly authorized by all necessary corporate or organizational actions on the
part of such Holder.

(b) This Agreement has been duly and validly executed and delivered by such
Holder, and (assuming the due authorization, execution and delivery by Parent
and Merger Sub) constitutes a valid and binding obligation of such Holder
enforceable against such Holder in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) general equitable principles.

(c) Such Holder is the record and beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act) of the shares of Company Common Stock set
forth opposite such Holder’s name on Schedule A hereto (the “Shares”), free and
clear of all Liens (including any restriction on the right to vote any such
shares or otherwise transfer any such shares), other than any restriction
imposed under the Securities Act or the Exchange Act. The Shares listed on
Schedule A hereto opposite such Holder’s name constitute all of the shares of
Company Common Stock and/or Company Stock Options held by such Holder. Except
pursuant to the Merger Agreement, no Person has any contractual or other right
or obligation to purchase or otherwise acquire any of such Holder’s shares of
Company Common Stock and/or Company Stock Options.



--------------------------------------------------------------------------------

1.2 Authorization; Binding Agreement. The Parent represents and warrants to each
Holder as follows:

(a) Each of the Parent and the Merger Sub is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated or constituted and the performance of the Parent’s and the Merger
Sub’s obligations hereunder are within the Parent’s and the Merger Sub’s
corporate or organizational powers, as applicable, and have been duly authorized
by all necessary corporate or organizational actions on the part of the Parent
and the Merger Sub.

(b) This Agreement has been duly and validly executed and delivered by the
Parent and the Merger Sub, and constitutes a valid and binding obligation of the
Parent and the Merger Sub enforceable against such party in accordance with its
terms, except as such enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (ii) general equitable
principles.

ARTICLE 2

COVENANTS

2.1 Limitations on Transfer. During the period from the date of this Agreement
through the earliest of (i) the date upon which the Merger Agreement is validly
terminated in accordance with its terms, (ii) the Effective Time and (iii) any
termination of this Agreement in accordance with its terms (such earliest date,
the “Expiration Date”), each Holder shall not, directly or indirectly, cause or
permit to be effected any Transfer (as defined below) of any of the shares of
Company Common Stock or Company Stock Options held by such Holder. Each Holder
shall be deemed to have effected a “Transfer” of such Holder’s shares of Company
Common Stock or Company Stock Options if such Holder directly or indirectly:
(i) sells, pledges, encumbers, grants an option with respect to, transfers or
disposes of such shares or options or any interest therein to any Person other
than Parent; (ii) enters into an agreement or commitment contemplating the
possible sale of, pledge of, encumbrance of, grant of an option with respect to,
transfer of or disposition of such shares or options or any interest therein to
any Person other than Parent; or (iii) reduces such Holder’s record or
beneficial ownership of such shares or options.

2.2 No Shop; No Public Disclosures. Until the Expiration Date, each Holder shall
not, nor shall it permit any of its controlled Affiliates to, take any of the
actions prohibited by Section 6.4(b) of the Merger Agreement, to the same extent
as if such Holder and its controlled Affiliates were subject to the limitations
imposed upon the Company pursuant to Section 6.4(b) of the Merger Agreement and
each was a party to the Merger Agreement, provided that nothing herein shall
limit the Company’s actions to the extent permitted by Section 6.4 of the Merger
Agreement or any of the actions of the directors of the Company in furtherance
of such permitted actions and, if the Company is permitted to participate in
discussions and negotiations with respect to an Acquisition Proposal pursuant to
Section 6.4(d) of the Merger Agreement, the Holder and its Affiliates may also
participate in such discussions and negotiations. From the date hereof through
the date that is one hundred eighty (180) days after the Effective Time, each
Holder shall not make any public disclosures or public announcements that
criticize or disparage the Merger Agreement or the transactions contemplated
thereby without the consent of the Parent (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such disclosure is
(i) required by Law or a securities exchange, (ii) required in response to a
valid order of a court or authorized agency of government or other legal
process, (iii) made in connection with a dispute between the parties hereto, the
Company and/or their Affiliates, or (iv) made to such Holder’s members, partners
(including limited partners), auditors, fund managers, fund administrators or
other Representatives, subject to such disclosures being made on a confidential
basis.



--------------------------------------------------------------------------------

2.3 Voting of Shares. At the Company Stockholders Meeting and at any other
meeting of the Company’s stockholders, and at any postponement or postponements
or adjournment or adjournments thereof, however called, and on every action or
approval by written consent of stockholders of the Company, each Holder will
appear at such meeting, in person or by proxy, or otherwise cause his or its
non-control Shares to be counted as present thereat for purposes of establishing
a quorum and will vote or cause to be voted all non-control Shares over which it
has sole voting power, and it will use best efforts to cause any non-control
Shares over which it shares voting power to be voted (i) in favor of approval
and adoption of the Merger Agreement and the transactions contemplated thereby
including, without limitation, the Merger), and any actions required in
furtherance thereof, (ii) against any other proposal for action or agreement
that is intended, or could reasonably be expected, to materially impede,
interfere with, delay, postpone, nullify, adversely affect or be in opposition
to or in competition or inconsistent with the consummation of the transactions
contemplated by the Merger Agreement, (iii) against any Acquisition Proposal or
other transaction pursuant to which any Person other than Parent or any of its
Affiliates would acquire all or substantially all of the Company’s assets or all
or a majority of any class of the Company’s capital stock, and (iv) any proposal
to adjourn or postpone such meeting to a later date if there are not sufficient
votes to approve the Merger Agreement. Determinations as to “sole” or “shared”
voting power shall be made in accordance with Rule 13d-3 of the Exchange Act.
For purposes of this Section 2.3, “non-control Shares” shall mean those Shares
beneficially owned by a Holder and not subject to the Florida Control-Share Act
as set forth in Section 607.0902 of the Florida Business Corporation Act.

2.4 Irrevocable Proxy. Each Holder constitutes and appoints Parent and each of
its current and future executive officers, and each of them individually, as
such Holder’s attorney-in-fact, agent and proxy (such constitution and
appointment, the “Irrevocable Proxy”), with full power of substitution and
resubstitution, to vote and otherwise act with respect to all of such Holder’s
Shares at the Company Stockholders Meeting or other meeting of stockholders of
the Company (whether annual or special and whether or not an adjourned or
postponed meeting), and in any action by written consent of the stockholders of
the Company, on the matters specified in, and in accordance and consistent with
the manner specified in Section 2.3. THE PROXY AND POWER OF ATTORNEY GRANTED
HEREBY BY EACH HOLDER ARE IRREVOCABLE AND COUPLED WITH AN INTEREST AND, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON ANY PERSON
TO WHOM SUCH HOLDER MAY TRANSFER ANY OF HIS OR ITS SHARES IN BREACH OF THIS
AGREEMENT. Each Holder hereby revokes all other proxies and powers of attorney
with respect to all of such Holder’s Shares that may have heretofore been
appointed or granted, and no subsequent proxy or power of attorney shall be
given (and if given, shall not be effective) by such Holder with respect thereto
on the matters covered by Section 2.3. All authority herein conferred or agreed
to be conferred shall survive the death or incapacity of any particular Holder,
and any obligation of such Holder under this Agreement shall be binding upon the
heirs, personal representatives, successors and assigns of such Holder. It is
agreed that Parent will only vote, or act by written consent in lieu of a
meeting or otherwise with respect to, such Holder’s Shares with respect to the
matters specified in, and in accordance with the provisions of, Section 2.3
hereof.

2.5 Agreement not to Tender. Each Holder hereby agrees not to tender its Shares
in any tender offer, exchange offer or similar offer for the Company Common
Stock made by any Person other than Parent or any of its Affiliates.



--------------------------------------------------------------------------------

2.6 Additional Shares. Without limiting any provisions of the Merger Agreement,
in the event (a) of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of the Company on, of or affecting any Holder’s Shares or (b) any Holder
shall become the beneficial owner or record owner of any additional shares of
capital stock of the Company or other securities entitling the holder thereof to
vote or give consent with respect to the matters set forth in Section 2.3
hereof, in each case, then the terms of this Agreement shall apply to the shares
of capital stock or other securities of the Company held by such Holder
immediately following the effectiveness of the events described in clause (a),
or such Holder becoming the beneficial or record owner thereof, as described in
clause (b), as though they were Shares of such Holder hereunder. Each Holder
hereby agrees, while this Agreement is in effect, to notify Parent of the number
of any new Shares acquired by such Holder, if any, after the date hereof.

2.7 Waiver of Appraisal Rights. Each Holder hereby irrevocably waives and agrees
not to exercise any and all rights of appraisal pursuant to Section 1323 of the
FBCA that such Holder may have with regard to the Merger.

2.8 Termination and Release.

(a) Each Holder, severally and not jointly, hereby agrees that, effective
immediately prior to the Closing, the agreements set forth on Schedule B hereto,
and all of the obligations of the Company and its Affiliates thereunder, shall
terminate without any Liability or obligation on the part of the Company or its
Affiliates with respect thereto.

(b) Effective as of the Effective Time, each Holder, each for itself, its
agents, affiliates (other than the Company and its Subsidiaries) and past,
present or future successors and assigns, irrevocably, unconditionally and
completely fully and forever releases, acquits and forever discharges each of
the Releasees (as defined below) from any Claim (as defined below), and hereby
irrevocably, unconditionally and completely fully and forever waives and
relinquishes each and every Claim that the Holder may have had in the past, may
now have or may have in the future against any of the Releasees, directly or
indirectly relating to or directly or indirectly arising out of: (i) any written
or oral agreements or arrangements occurring, existing or entered into by the
Holder at any time up to and including the Closing, related to the Releasees;
and (iii) any events, matters, causes, things, acts, omissions or conduct,
occurring or existing at any time up to and including the Closing related to the
Releasees, including, without limitation, any Claim; provided, however, in each
case that such Holder and its agents, affiliates and successors and assigns are
not releasing (A) the right of the Holder to receive the consideration payable
to it as a stockholder of the Company pursuant to the Merger Agreement, (B) if
the Holder becomes a Representative (as defined in the Merger Agreement), the
rights of the Holder as the Representative under the Merger Agreement and
(C) rights to indemnification from the Company in the Holder’s or any of their
affiliates’ or employees’ capacity as a director or employee of the Company. 

(c) Each Holder will not make any claims or bring any Actions against the
Company or its Subsidiaries.

(d) The term “Releasees” means each of the Company and its Affiliates (including
Parent and its Affiliates after the Closing), and each of their past, present or
future parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, assigns, directors, officers,
shareholders, employees, agents, attorneys and representatives (in each case,
other than the Holder). The term “Claim” means all disputes, claims,
counterclaims, controversies, demands, damages, rights, obligations,
Liabilities, payments or contracts, actions and causes of action, suits, debts,
duties, dues, sums of money, costs, expenses, accounts, reckonings, bonds,
bills, specialties, covenants, agreements, variances, trespasses,



--------------------------------------------------------------------------------

judgments, extents, liens and executions of every description, kind and nature
past, present or future at law, in equity or otherwise whether liquidated or
unliquidated, matured or unmatured, absolute or contingent (including any claims
for indemnification and contribution based on acts, omissions or occurrences),
which have arisen, occurred or existed at any time prior to the Closing Date and
related to the Releasees, including, without limitation, (i) any unknown,
unsuspected or undisclosed claim; (ii) any claim or right that may be asserted
or exercised by the Holder in the Holder’s capacity as a stockholder, director,
officer or employee of the Company or in any other capacity. Without limiting
the foregoing, the foregoing shall not constitute a waiver of defenses that the
Holder has against a claim, if any, brought against such Holder by the
Releasees.

(e) Each Holder acknowledges that such Holder has been advised to consult with
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each Holder, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Holder may have thereunder, as well as under any
other statute or common law principles of similar effect.

2.9 Termination. This Agreement shall terminate automatically upon the
termination of the Merger Agreement in accordance with the terms set forth in
Section 8.1 thereof. Upon termination of this Agreement, this Agreement shall
forthwith become void and there shall be no further obligation on the part of
Parent, Merger Sub or any Holder hereunder; provided, however, that nothing
herein shall relieve any party from liability for a willful and knowing breach
of this Agreement.

2.10 Miscellaneous.

(a) Notices. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one (1) Business Day
after deposit with an express overnight courier for United States deliveries, or
two (2) Business Days after such deposit for deliveries outside the United
States, in each case with proof of delivery from the courier requested; or
(iv) three (3) Business Days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries.

All notices for delivery outside the United States will be sent by facsimile or
by express courier. Notices by facsimile shall be machine verified as received.
All notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the party to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other party may designate by one of the indicated means
of notice herein to the other parties hereto, as follows:

If to Parent or Merger Sub to:

Sterigenics U.S., LLC

Three Parkway North, Suite 100N

Deerfield, IL 60015

Attention: Corey H. Grauer

Fax: (630) 928-1703



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Holland & Knight LLP

131 South Dearborn Street

30th Floor

Chicago, IL 60603

Attention: Michael Jones

Facsimile No.: (312) 578-666

If to a Holder, to the address or facsimile number set forth on such Holder’s
signature page hereto.

(b) Assignability. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise by any of the parties without the prior written consent of
Parent, Merger Sub and the Holders; except that Merger Sub may transfer or
assign its rights and obligations under this Agreement, in whole or from time to
time in part, to one or more of its Affiliates to which it assigns its rights
under the Merger Agreement; provided that such transfer or assignment shall not
relieve Merger Sub of its obligations hereunder or enlarge, alter or change any
obligation of any other party hereto or due to Merger Sub. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.

(c) Entire Agreement; No Third Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein or therein) (i) constitutes the
entire agreement, and supersedes all prior agreements and understandings (both
written and oral) among the parties with respect to the subject matter of this
Agreement and (ii) is not intended to confer any rights or remedies upon any
Person other than the parties hereto. For the avoidance of doubt, this
Section 2.10(c) shall not limit or supersede the Merger Agreement or any
exhibits, schedules or other documents attached thereto or contemplated thereby.
The Company is an express third-party beneficiary of this Agreement.

2.11 Schedules; Interpretation. When a reference is made in this Agreement to an
Article or to a Section, Schedule or Exhibit, such reference shall be to an
Article of or a Section of, or a Schedule or Exhibit to, this Agreement unless
otherwise indicated. The headings contained in this Agreement or in any
Schedule, Exhibit or certificate hereto are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Schedules and Exhibits annexed to this Agreement or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit to this Agreement
but not otherwise defined herein, shall have the meaning assigned in this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase shall not mean



--------------------------------------------------------------------------------

simply “if”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument or Law defined or referred to herein or in any agreement
or instrument that is referred to herein means such agreement, instrument or Law
as from time to time amended, modified or supplemented. References to a Person
are also to its permitted successors and assigns.

(a) Counterparts. This Agreement may be executed in one or more counterparts
(including by telecopy), all of which shall be considered one and the same
agreement. This Agreement shall become effective with respect to a Holder when a
counterpart has been signed and delivered by such Holder, Parent and Merger Sub
and the Merger Agreement is fully executed by all named parties thereto. If any
signature is delivered by facsimile transmission or by PDF, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
the signature is executed) with the same force and effect as if such facsimile
or PDF signature were an original thereof.

(b) Amendment; No Waivers. This Agreement may not be amended or modified except
by an instrument in writing signed by each of the affected parties hereto.
Parent, on the one hand, and any of the Holders, on the other hand, may
(i) extend the time for the performance of any obligation or other act of the
other party hereto or (ii) waive compliance with any agreement or condition
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party or parties to be bound thereby.
Any waiver of any term or condition of this Agreement shall not be construed as
a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement. The
failure of any party at any time to require performance of any provision hereof
shall in no manner affect its right at a later time to enforce the same. No
waiver by any party of any breach of any term contained in this Agreement shall
be deemed to be or construed as a further or continuing waiver of any such
breach in any subsequent instance or waiver of any breach of any other term
contained in this Agreement.

(c) Governing Law; Jurisdiction; Waiver of Jury Trial; Enforcement.

(i) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Florida, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

(ii) Each of Parent, Merger Sub and the Holders hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Florida located in Miami-Dade county and of the United States of
America located in Miami-Dade county, Florida (the “Relevant Courts”) for any
litigation arising out of or relating to this Agreement or the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Relevant Courts and agrees not to plead or claim in any
Relevant Court that such litigation brought therein has been brought in an
inconvenient forum; provided, however, that nothing in this Section 2.11(c)(ii)
is intended to waive the right of any party to remove any such action or
proceeding commenced in any such state court to an appropriate federal court to
the extent the basis for such removal exists under applicable law. The parties
agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any Relevant Court, to the address
specified in the notice provision of this Agreement, shall constitute valid and
lawful service of process against them, without necessity for service by any
other means provided by statute or rule of court.



--------------------------------------------------------------------------------

(iii) Each of the parties hereto irrevocably waives any and all right to trial
by jury in any legal proceeding between the parties in any action to enforce or
defend this Agreement

(iv) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any Relevant Court, without proof of actual damages (and
each party waives any requirement for the securing or posting of any bond in
connection therewith); specific performance being in addition to any other
remedy to which the parties are entitled at law or in equity.

(d) Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

[Remainder of page intentionally left blank. Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

Parent: Sterigenics U.S., LLC

/s/ Corey H. Grauer

By:   Corey H. Grauer Title:   Vice President, General Counsel & Corporate
Secretary Merger Sub: Sterigenics Florida Acquisition Corp.

/s/ Corey H. Grauer

By:   Corey H. Grauer Title:   President, Secretary and Treasurer

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

The Holders:    Fort Ashford Holdings, LLC       Address:             120 Vantis
Drive   

/s/ Frank Kavanaugh

      Suite 300    By:    Frank Kavanaugh       Aliso Viejo, CA 92656    Title:
   Managing Director         

/s/ Richard G. Hunter

         Richard G. Hunter, Ph.D.       Address:             502 Prairie Mine
Road             Mulberry, FL 33860   

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

LISTING OF HOLDERS

 

Holder

 

Number of Shares of

Company Commons

Stock held Beneficially
and of Record

 

Number of Shares of

Company Common

Stock subject to

Company Stock

Options

Fort Ashford Holdings, LLC

  841,845 (of which 122,746 Shares may be deemed to be “control shares” pursuant
to Section 607.0902 of the Florida Business Corporation Act)   0

Richard G. Hunter, Ph.D.

  2,317   60,000



--------------------------------------------------------------------------------

SCHEDULE B

SCHEDULE OF AGREEMENTS

 

1. Stock Acquisition Agreement, dated as of September 24, 2012, by and between
Fort Ashford Holdings, LLC and Food Technology Service, Inc.